Citation Nr: 1616040	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to September 5, 2007 and a rating in excess of 30 percent thereafter.

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU) based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran initially filed a claim of entitlement to service connection for anxiety in August 2006.  The claim was granted in a November 2006 RO rating decision, evaluated as noncompensable, effective October 1, 2006 (the day after the Veteran's separation from service).  The Veteran did not express disagreement with this decision.  On September 5, 2007, the Veteran filed a claim for various ailments, which included anxiety, as due to Persian Gulf War Syndrome.  The RO interpreted this as a claim for an increased rating.  See September 2007 letter.  Then, in October 2007, VA received private mental health records from one of the Veteran's treatment providers.  The Veteran filed a claim for PTSD in December 2007.  The June 2008 rating decision granted service connection for PTSD, effective September 5, 2007.  However, inasmuch as the records received in October 2007 were received within one year of the November 2006 rating decision, that rating decision never became final.  38 C.F.R. § 3.156(b).  Accordingly, the issue before the Board is the initial rating for the Veteran's PTSD for the period beginning October 1, 2006.

In August 2014, the Board remanded the matter of entitlement to a rating in excess of 30 percent for PTSD beyond February 21, 2008 for further development.  The matter has since returned to the Board for adjudication.  

In an August 2014 Board decision, the Board granted an initial rating of 10 percent, but no more, for the Veteran's PTSD for the period prior to September 5, 2007 and denied a rating in excess of 30 percent from September 5, 2007 to February 20, 2008.  The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the parties vacated the portion of the decision which denied entitlement to a rating in excess of 10 percent for PTSD prior to September 5, 2007 and a rating in excess of 30 percent from September 5, 2007 to February 20, 2008, as Board failed to address relevant evidence in rating the Veteran's increased rating claims.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the record indicates that the Veteran might be only marginally employed as a result of service-connected PTSD.  While the Veteran was in receipt of a 100 percent combined schedular rating effective December 16, 2015, the Veteran has not been in receipt of a 100 percent combined schedular rating throughout the rating period on appeal.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claim, and is properly before the Board, for the period prior to a 100 percent disability rating.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to the adjudication of the Veteran's increased rating claim for PTSD.

The Veteran was most recently afforded a VA examination in July 2015.  Since the last VA examination, the evidence suggests a possible worsening in the Veteran's condition.  For instance, the Veteran's wife submitted a statement dated February 21, 2016 where she reported troubling behavior from the Veteran, such as running red lights when driving, that he was extremely irritable and did not sleep well.  She no longer slept in the same room as the Veteran so she could get some sleep.  She also took his guns and hid them from him.  The Veteran had recent legal trouble as he had recently received a speeding ticket while going 90 miles per hour in 60 miles per hour zone and he was in serious threat of a suspension of his license.  The Veteran had several instances of uncontrollable emotions such as anger, yelling, extreme tension and crying, with an example of an instance from five years prior at a family reunion.  He isolated and avoided social activities.  In a letter from the Veteran dated August 14, 2015, the Veteran contended that his relationship with his wife suffered as they slept in different rooms, were not involved sexually and he was recently, again, threatened with divorce.  His wife slept with his gun loaded "at the ready" and she said she didn't trust him to have the guns overnight, especially because of his "bad dreams or nightmares."  He highlighted that his VA physician had recently written a letter for the court that he should not be considered for jury duty. (The March 13, 2013 letter to the court cites trouble with alertness and concentration due to anxiety and medications supports exemption from jury duty).  Notably, he reported that he recently received a reduction in pay because of his reduced capabilities.  He wanted to make clear that he worked with his handicapped son at home and he was not working a traditional job where he was out working/conversing/socializing with others.  Over the years he applied to outside traditional jobs but never got past the interview or was not contacted.  He was told that he was not contacted for a grocery store position because he filled out the application wrong.  Although his son fell under full-care status, he had help or supervision from other family members when he was not feeling well or needed to take a pause and gather himself throughout the days.  He also requested another chance at the clinical testing portion of the VA examination, as the 2015 VA examiner noted the clinical testing results were invalid and withheld from the report due to answers which suggested "malingering" and "within the chance range," i.e. randomly guessing.  He explained that at the time of the examination he was stressed, rushing, tired and essentially felt interrupted and unhelped by the VA staff.  In addition, he felt like his medications influenced examination day responses.  

The Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Adjudication of the TDIU issue is inextricably intertwined with the increased rating issues that are the subject of this Remand.  As such, appellate consideration of the TDIU issue must be deferred, pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records, including those beyond July 2015 from the Fayetteville VAMC and any records beyond January 2010 from the Durham VAMC.  All efforts to obtain additional evidence must be documented in the claims folder.

2.  Thereafter, schedule the Veteran for an appropriate psychiatric examination to determine the severity of his service-connected PTSD.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail. 

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's PTSD. The examiner should provide an opinion regarding the level of occupational and social impairment caused by PTSD.

The examiner is requested to provide a thorough rationale for any opinion provided.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, the AOJ must readjudicate the claim based on the entirety of the evidence.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


